Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a wireless sensor device operably coupled to the voltage regulator, the first impedance matching network, and the second impedance matching and configured to facilitate transmission of sensor data to the another device, wherein the wireless sensor device including an analog to digital converter (ADC), a sensor, and a data transmission protocol module, wherein: the ADC configured to power up and operate the sensor based on the second DC signal and to perform digital sampling of a sensor signal of the sensor based on a sample clock thereby generating sensor data; and the data transmission protocol module configured to modulate impedance of at least one of the first impedance matching network or the second impedance matching network to transmit the sensor data to the another device by facilitating reflection of energy of the RF signal that has been transmitted by the another device” in view of the other limitations as called for in independent claim 1; and the limitation of “a wireless sensor device operably coupled to the voltage regulator, the first impedance matching network, and the second impedance matching and configured to facilitate transmission of sensor data to the another device, wherein the wireless sensor device including an analog to digital converter (ADC), a sensor, and a data transmission protocol module, wherein: the ADC configured to power up and operate the sensor based on the second DC signal and to perform digital sampling of a sensor signal of the sensor based on a sample clock thereby generating sensor data; and the data transmission protocol module configured to modulate impedance of at least one of the first impedance matching network or the second impedance matching network to transmit the sensor data to the another device by facilitating reflection of energy of the RF signal that has been transmitted by the another device” in view of the other limitations as called for in independent claim 17.
Dependent claims 2-16 and 18-20 include the above-described allowable subject matter for being dependent on independent claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849